     Case 2:19-cv-02077-KJM-KJN Document 1 Filed 10/16/19 Page 1 of 9

 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   332 North Second Street
     San Jose, California 95112
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mail: service@moorelawfirm.com
 5   Attorneys for Plaintiff
     Cameron Shaw
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11   CAMERON SHAW,                     )                 No.
                                       )
12             Plaintiff,              )                 COMPLAINT ASSERTING DENIAL OF
                                       )                 RIGHT OF ACCESS UNDER THE
13       vs.                           )                 AMERICANS WITH DISABILITIES ACT
                                       )
14   BANDAR M. ALAZAB dba DOUBLE AA’S )                  FOR INJUNCTIVE RELIEF, DAMAGES,
     SMOKE SHOP; JAMAL ALI ALMORAISSI; )                 ATTORNEYS’ FEES AND COSTS (ADA)
15                                     )
                                       )
16             Defendants.             )
                                       )
17                                     )
                                       )
18                                     )
                                       )
19                                     )
                                       )
20                                     )
21
22                                             I. SUMMARY
23            1.       This is a civil rights action by plaintiff CAMERON SHAW (“Plaintiff”) for
24   discrimination at the building, structure, facility, complex, property, land, development, and/or
25   surrounding business complex known as:
26                     Double AA’s Smoke Shop
                       38 Tennessee Street
27                     Vallejo, CA 94590
28                     (hereafter “the Facility”)




     Shaw v. Alazab, et al.
     Complaint
                                                    Page 1
     Case 2:19-cv-02077-KJM-KJN Document 1 Filed 10/16/19 Page 2 of 9

 1             2.      Plaintiff seeks damages, injunctive and declaratory relief, attorney fees and
 2   costs, against BANDAR M. ALAZAB dba DOUBLE AA’S SMOKE SHOP and JAMAL ALI
 3   ALMORAISSI (hereinafter collectively referred to as “Defendants”), pursuant to Title III of
 4   the Americans with Disabilities Act of 1990 (42 U.S.C. §§ 12101 et seq.) (“ADA”) and related
 5   California statutes.
 6                                         II.         JURISDICTION
 7             3.      This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 for ADA
 8   claims.
 9             4.      Supplemental jurisdiction for claims brought under parallel California law –
10   arising from the same nucleus of operative facts – is predicated on 28 U.S.C. § 1367.
11             5.      Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
12                                               III.     VENUE
13             6.      All actions complained of herein take place within the jurisdiction of the United
14   States District Court, Eastern District of California, and venue is invoked pursuant to 28 U.S.C.
15   § 1391(b), (c).
16                                               IV.     PARTIES
17             7.      Defendants own, operate, and/or lease the Facility, and consist of a person (or
18   persons), firm, and/or corporation.
19             8.      Plaintiff is substantially limited in his ability to walk, and must use a wheelchair
20   for mobility. Consequently, Plaintiff is “physically disabled,” as defined by all applicable
21   California and United States laws, and a member of the public whose rights are protected by
22   these laws.
23                                                V.       FACTS
24             9.      The Facility is open to the public, intended for non-residential use, and its
25   operation affects commerce. The Facility is therefore a public accommodation as defined by
26   applicable state and federal laws.
27             10.     Plaintiff lives less than three miles from the Facility, and visited the Facility on
28   or about August 5, 2019 to purchase cigars. During his visit to the Facility, Plaintiff



     Shaw v. Alazab, et al.
     Complaint
                                                        Page 2
     Case 2:19-cv-02077-KJM-KJN Document 1 Filed 10/16/19 Page 3 of 9

 1   encountered barriers (both physical and intangible) that interfered with, if not outright denied,
 2   Plaintiff’s ability to use and enjoy the goods, services, privileges and accommodations offered
 3   at the Facility. Specifically, Plaintiff was not able to enter the Facility because there were steps
 4   at the entrance which he could not wheel over. He had to send his fiancée inside to purchase
 5   items for him instead.
 6            11.      The barriers identified in paragraph 10 herein are only those that Plaintiff
 7   personally encountered. Plaintiff is presently unaware of other barriers which may in fact exist
 8   at the Facility and relate to his disabilities. Plaintiff will seek to amend this Complaint once
 9   such additional barriers are identified as it is Plaintiff’s intention to have all barriers which
10   exist at the Facility and relate to his disabilities removed to afford him full and equal access.
11            12.      Plaintiff was, and continues to be, deterred from visiting the Facility because
12   Plaintiff knows that the Facility’s goods, services, facilities, privileges, advantages, and
13   accommodations were and are unavailable to Plaintiff due to Plaintiff’s physical disabilities.
14   Plaintiff enjoys the goods and services offered at the Facility, and will return to the Facility
15   once the barriers are removed.
16            13.      Defendants knew, or should have known, that these elements and areas of the
17   Facility were inaccessible, violate state and federal law, and interfere with (or deny) access to
18   the physically disabled. Moreover, Defendants have the financial resources to remove these
19   barriers from the Facility (without much difficulty or expense), and make the Facility
20   accessible to the physically disabled. To date, however, Defendants refuse to either remove
21   those barriers or seek an unreasonable hardship exemption to excuse non-compliance.
22            14.      At all relevant times, Defendants have possessed and enjoyed sufficient control
23   and authority to modify the Facility to remove impediments to wheelchair access and to
24   comply with the 1991 ADA Accessibility Guidelines and/or the 2010 ADA Standards for
25   Accessible Design. Defendants have not removed such impediments and have not modified the
26   Facility to conform to accessibility standards. Defendants have intentionally maintained the
27   Facility in its current condition and have intentionally refrained from altering the Facility so
28   that it complies with the accessibility standards.



     Shaw v. Alazab, et al.
     Complaint
                                                   Page 3
     Case 2:19-cv-02077-KJM-KJN Document 1 Filed 10/16/19 Page 4 of 9

 1            15.      Plaintiff further alleges that the (continued) presence of barriers at the Facility is
 2   so obvious as to establish Defendants’ discriminatory intent. On information and belief,
 3   Plaintiff avers that evidence of this discriminatory intent includes Defendants’ refusal to adhere
 4   to relevant building standards; disregard for the building plans and permits issued for the
 5   Facility; conscientious decision to maintain the architectural layout (as it currently exists) at the
 6   Facility; decision not to remove barriers from the Facility; and allowance that Defendants’
 7   property continues to exist in its non-compliant state. Plaintiff further alleges, on information
 8   and belief, that the Facility is not in the midst of a remodel, and that the barriers present at the
 9   Facility are not isolated or temporary interruptions in access due to maintenance or repairs.
10                                           VI.     FIRST CLAIM
11                                   Americans with Disabilities Act of 1990
12                                Denial of “Full and Equal” Enjoyment and Use
13            16.      Plaintiff re-pleads and incorporates by reference the allegations contained in
14   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
15            17.      Title III of the ADA holds as a “general rule” that no individual shall be
16   discriminated against on the basis of disability in the full and equal enjoyment (or use) of
17   goods, services, facilities, privileges, and accommodations offered by any person who owns,
18   operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
19            18.      Defendants discriminated against Plaintiff by denying Plaintiff “full and equal
20   enjoyment” and use of the goods, services, facilities, privileges and accommodations of the
21   Facility during each visit and each incident of deterrence.
22                        Failure to Remove Architectural Barriers in an Existing Facility
23            19.      The ADA specifically prohibits failing to remove architectural barriers, which
24   are structural in nature, in existing facilities where such removal is readily achievable. 42
25   U.S.C. § 12182(b)(2)(A)(iv).
26            20.      When an entity can demonstrate that removal of a barrier is not readily
27   achievable, a failure to make goods, services, facilities, or accommodations available through
28   alternative methods is also specifically prohibited if these methods are readily achievable. Id.



     Shaw v. Alazab, et al.
     Complaint
                                                      Page 4
     Case 2:19-cv-02077-KJM-KJN Document 1 Filed 10/16/19 Page 5 of 9

 1   § 12182(b)(2)(A)(v).
 2            21.      Here, Plaintiff alleges that Defendants can easily remove the architectural
 3   barriers at the Facility without much difficulty or expense, and that Defendants violated the
 4   ADA by failing to remove those barriers, when it was readily achievable to do so.
 5            22.      In the alternative, if it was not “readily achievable” for Defendants to remove
 6   the Facility’s barriers, then Defendants violated the ADA by failing to make the required
 7   services available through alternative methods, which are readily achievable.
 8                                Failure to Design and Construct an Accessible Facility
 9            23.      Plaintiff alleges on information and belief that the Facility was designed and
10   constructed (or both) after January 26, 1993 – independently triggering access requirements
11   under Title III of the ADA.
12            24.      The ADA also prohibits designing and constructing facilities for first occupancy
13   after January 26, 1993, that aren’t readily accessible to, and usable by, individuals with
14   disabilities when it was structurally practicable to do so. 42 U.S.C. § 12183(a)(1).
15            25.      Here, Defendants violated the ADA by designing and constructing (or both) the
16   Facility in a manner that was not readily accessible to the physically disabled public –
17   including Plaintiff – when it was structurally practical to do so.1
18                                     Failure to Make an Altered Facility Accessible
19            26.      Plaintiff alleges on information and belief that the Facility was modified after
20   January 26, 1993, independently triggering access requirements under the ADA.
21            27.      The ADA also requires that facilities altered in a manner that affects (or could
22   affect) its usability must be made readily accessible to individuals with disabilities to the
23   maximum extent feasible. 42 U.S.C. § 12183(a)(2). Altering an area that contains a facility’s
24   primary function also requires making the paths of travel, bathrooms, telephones, and drinking
25   fountains serving that area accessible to the maximum extent feasible. Id.
26            28.      Here, Defendants altered the Facility in a manner that violated the ADA and
27   was not readily accessible to the physically disabled public – including Plaintiff – to the
28   1
      Nothing within this Complaint should be construed as an allegation that Plaintiff is bringing this action as a
     private attorney general under either state or federal statutes.


     Shaw v. Alazab, et al.
     Complaint
                                                           Page 5
     Case 2:19-cv-02077-KJM-KJN Document 1 Filed 10/16/19 Page 6 of 9

 1   maximum extent feasible.
 2                                Failure to Modify Existing Policies and Procedures
 3              29.    The ADA also requires reasonable modifications in policies, practices, or
 4   procedures, when necessary to afford such goods, services, facilities, or accommodations to
 5   individuals with disabilities, unless the entity can demonstrate that making such modifications
 6   would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
 7              30.    Here, Defendants violated the ADA by failing to make reasonable modifications
 8   in policies, practices, or procedures at the Facility, when these modifications were necessary to
 9   afford (and would not fundamentally alter the nature of) these goods, services, facilities, or
10   accommodations.
11                                      Failure to Maintain Accessible Features
12              31.    Defendants additionally violated the ADA by failing to maintain in operable
13   working condition those features of the Facility that are required to be readily accessible to and
14   usable by persons with disabilities.
15              32.    Such failure by Defendants to maintain the Facility in an accessible condition
16   was not an isolated or temporary interruption in service or access due to maintenance or
17   repairs.
18              33.    Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, attorney
19   fees, costs, legal expense) for these aforementioned violations. 42 U.S.C. § 12205.
20                                         VII.    SECOND CLAIM
21                                                 Unruh Act
22              34.    Plaintiff re-pleads and incorporates by reference the allegations contained in
23   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
24              35.    California Civil Code § 51 states, in part, that: All persons within the
25   jurisdiction of this state are entitled to the full and equal accommodations, advantages,
26   facilities, privileges, or services in all business establishments of every kind whatsoever.
27              36.    California Civil Code § 51.5 also states, in part that: No business establishment
28   of any kind whatsoever shall discriminate against any person in this state because of the



     Shaw v. Alazab, et al.
     Complaint
                                                      Page 6
     Case 2:19-cv-02077-KJM-KJN Document 1 Filed 10/16/19 Page 7 of 9

 1   disability of the person.
 2            37.      California Civil Code § 51(f) specifically incorporates (by reference) an
 3   individual’s rights under the ADA into the Unruh Act.
 4            38.      Defendants’ aforementioned acts and omissions denied the physically disabled
 5   public – including Plaintiff – full and equal accommodations, advantages, facilities, privileges
 6   and services in a business establishment (because of their physical disability).
 7            39.      These acts and omissions (including the ones that violate the ADA) denied,
 8   aided or incited a denial, or discriminated against Plaintiff by violating the Unruh Act.
 9            40.      Plaintiff was damaged by Defendants’ wrongful conduct, and seeks statutory
10   minimum damages of $4,000 for each offense.
11            41.      Plaintiff also seeks to enjoin Defendants from violating the Unruh Act (and
12   ADA), and recover reasonable attorneys’ fees and costs incurred under California Civil Code
13   § 52(a).
14                                          VIII. THIRD CLAIM
15                            Denial of Full and Equal Access to Public Facilities
16            42.      Plaintiff re-pleads and incorporates by reference the allegations contained in
17   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
18            43.      Health and Safety Code § 19955(a) states, in part, that: California public
19   accommodations or facilities (built with private funds) shall adhere to the provisions of
20   Government Code § 4450.
21            44.      Health and Safety Code § 19959 states, in part, that: Every existing (non-
22   exempt) public accommodation constructed prior to July 1, 1970, which is altered or
23   structurally repaired, is required to comply with this chapter.
24            45.      Plaintiff alleges the Facility is a public accommodation constructed, altered, or
25   repaired in a manner that violates Part 5.5 of the Health and Safety Code or Government Code
26   § 4450 (or both), and that the Facility was not exempt under Health and Safety Code § 19956.
27            46.      Defendants’ non-compliance with these requirements at the Facility aggrieved
28   (or potentially aggrieved) Plaintiff and other persons with physical disabilities. Accordingly,



     Shaw v. Alazab, et al.
     Complaint
                                                    Page 7
     Case 2:19-cv-02077-KJM-KJN Document 1 Filed 10/16/19 Page 8 of 9

 1   Plaintiff seeks injunctive relief and attorney fees pursuant to Health and Safety Code § 19953.
 2                                          IX.      PRAYER FOR RELIEF
 3              WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, for:
 4              1.       Injunctive relief, preventive relief, or any other relief the Court deems proper.
 5              2.       Statutory minimum damages under section 52(a) of the California Civil Code
 6                       according to proof.
 7              3.       Attorneys’ fees, litigation expenses, and costs of suit.2
 8              4.       Interest at the legal rate from the date of the filing of this action.
 9              5.       For such other and further relief as the Court deems proper.
10
     Dated: 10/15/2019                                      MOORE LAW FIRM, P.C.
11
12                                                          /s/ Tanya E. Moore
                                                            Tanya E. Moore
13                                                          Attorney for Plaintiff
14                                                          Cameron Shaw

15
16
17
18
19
20
21
22
23
24
25
26
27
28   2
         This includes attorneys’ fees under California Code of Civil Procedure § 1021.5.



     Shaw v. Alazab, et al.
     Complaint
                                                            Page 8
     Case 2:19-cv-02077-KJM-KJN Document 1 Filed 10/16/19 Page 9 of 9

 1
                                            VERIFICATION
 2
 3
              I, CAMERON SHAW, am the plaintiff in the above-entitled action. I have read the
 4
     foregoing Complaint and know the contents thereof. The same is true of my own knowledge,
 5
     except as to those matters which are therein alleged on information and belief, and as to those
 6
     matters, I believe them to be true.
 7
              I verify under penalty of perjury that the foregoing is true and correct.
 8
 9
10
     Dated:        10/15/2019                           /s/ Cameron Shaw
11                                                   Cameron Shaw
12
13           I attest that the original signature of the person whose electronic signature is shown
     above is maintained by me, and that his concurrence in the filing of this document and
14   attribution of his signature was obtained.
15                                                          /s/ Tanya E. Moore
16                                                   Tanya E. Moore
                                                     Attorney for Plaintiff,
17                                                   Cameron Shaw
18
19
20
21
22
23
24
25
26
27
28



     Shaw v. Alazab, et al.
     Complaint
                                                    Page 9
